Citation Nr: 0715199	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for chronic fatigue.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The appellant and his wife

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1985 to November 
1998.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on April 14, 2006, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The Board also observes that the veteran's appeal had 
originally included the issues of entitlement to service 
connection for insomnia and a bone spur of the right foot as 
well as entitlement to an increased evaluation for a bone 
spur of the left foot.  However, the veteran never submitted 
a timely substantive appeal after the issuance of the 
September 2004 statement of the case (SOC) or the December 
2004 supplemental statement of the case (SSOC) to complete 
the appellate process. 38 C.F.R. § 20.302 (2006).  
Accordingly, those issues no longer remain in appellate 
status and no further consideration is required.

The issue of entitlement to service connection for chronic 
fatigue will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed July 2001 rating decision most recently 
denied service connection for PTSD.

3.  The evidence received since the July 2001 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.

4.  The veteran has been shown to have PTSD that is causally 
or etiologically related to a verified in-service stressor.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.204, 20.1103 (2006).

2.  The evidence received subsequent to the July 2001 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2006).

3.  Resolving reasonable doubt in favor of the veteran, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In the decision below, the Board has reopened and granted the 
veteran's claim for service connection for PTSD, and 
therefore, the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was not a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The Board observes that the veteran's claim for service 
connection for PTSD was most recently considered and denied 
by the RO in a rating decision dated in July 2001.  The 
veteran was notified of that decision and of his appellate 
rights.  In general, rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In June 2004, the veteran essentially requested that his 
claim for service connection for PTSD be reopened.  The 
September 2004 rating decision now on appeal denied reopening 
the veteran's claim on the basis that new and material 
evidence had not been submitted.  
In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a July 2001 rating decision previously 
considered and denied the veteran's claim for service 
connection for PTSD.  In that decision, the RO observed that 
the veteran had sought treatment for difficulty sleeping is 
service, but that the treating physician had indicated that 
there were no other symptoms of PTSD.  The RO also noted that 
the veteran had not received any combat citations or awards 
that would be acceptable as conclusive evidence of the 
claimed in-service stressor.  The RO did acknowledge that 
there was evidence confirming the occurrence of the veteran's 
alleged stressors, but that there was no evidence showing 
that he was present for those incidents.  It was also noted 
that the veteran had not provided sufficient detail to verify 
the deaths of six members of his unit.  As such, the RO 
determined that there was no verified stressor.  Therefore, 
service connection for PTSD was denied.
 
The evidence associated with the claims file subsequent to 
the July 2001 rating decision includes VA medical records, 
private medical records, lay statements from the veteran's 
wife, a copy of a March 1991 letter from the veteran to his 
wife, and hearing testimony as well as the veteran's own 
assertions.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the July 2001 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for PTSD.  
This evidence is certainly new, in that it was not previously 
of record.  The Board also finds the veteran's March 1991 
letter to be material because it relates to an unestablished 
fact that is necessary to substantiate the claim.  In this 
regard, the Board notes that this letter is a contemporaneous 
statement regarding the occurrence of a traumatic event in 
service.  As such, the March 1991 letter provides evidence of 
an in-service stressor.  Therefore, the Board finds that new 
and material evidence has been presented to reopen the 
veteran's previously denied claim for service connection for 
PTSD.

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, Board finds that the evidence 
is in relative equipoise as to whether the veteran has PTSD 
related to service.  Resolving the equipoise rule in the 
veteran's favor, the Board concludes that the veteran is 
entitled to service connection for PTSD.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he has 
not contended, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  On this point, there is 
conflicting evidence.  The veteran has claimed that he was 
driving a vehicle that hit a mine and that there were SCUD 
attacks and M-8 Alarms.  In a December 2000 statement the 
veteran named W. W., as a lieutenant that was wounded and 
also named two other men involved as passengers in the 
vehicle he alleged he was driving, Spc. M. A. and SPC P. A. 
E.  A July 2001 response from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) included copy of a 
Spot Report submitted by the 5th Platoon 503rd Military 
Police Company, the veteran's unit, dated on March 1, 1991.  
That report stated that the incident involved three MP teams 
consisting of three personnel in each team.  However, later 
in the Spot Report ten, rather than nine, personnel were 
listed as involved, including 1st Lieutenant W. W. and Spc. 
A., both of whom had been named by the veteran in the 
December 2000 statement.  The cover letter from USASCRUR 
stated that only the lieutenant was wounded by shrapnel from 
an armored vehicle in the three-way vehicle convoy and that 
the incident involved nine people.  However, the Spot Report 
itself clearly lists two people injured and ten involved.  
The Board notes that the veteran's name was not on the list.  
USASCRUR also sent a copy of an extract from a document 
listing Iraqi SCUD missile attacks against Saudi Arabia in 
January and February 1991.  

Although these reports do not indicate whether the veteran 
actually witnessed the events, the Board notes that the Court 
has expressly rejected the notion that specific evidence that 
a veteran was actually with his unit at the time of an attack 
is required to verify that attack as a PTSD stressor.  See 
Pentecost v. Principi, 16, Vet. App. 124 (2001).  
Additionally, the Board notes that the Spot Report appears to 
contain an internal inconsistency itself as to the number of 
personnel involved.  Thus, it is not necessarily evidence 
that the veteran did not witness this stressful event.  
Finally, in a March 1991 letter to his wife, the veteran 
described the claimed events in detail, including the day he 
hit an anti-personnel land mine.  This letter is not 
particularly probative because the veteran submitted no 
envelope with postmark showing the date that letter was 
actually sent to his wife.  Nevertheless, based on the Spot 
Report and the Court's holding in Pentecost, the Board finds 
that there is reasonable doubt as to whether the veteran 
experienced an in-service stressor.  To the extent that there 
is any reasonable doubt, that doubt will be resolved in the 
veteran's favor.

Having found that the veteran has a verified in-service 
stressor, the remaining question is the medical question of 
whether the veteran has been diagnosed as having PTSD, and if 
so, whether that diagnosis is related to the veteran's 
verified in-service stressor.  VA medical records dated less 
than two years after the veteran's separation from service 
indicated that PTSD had to be ruled out and appeared to 
connect it with the veteran's complaints of insomnia.  In 
this regard, service medical records show that the veteran 
was seen in 1994 for complaints of insomnia since returning 
from the Gulf War.  Recent treatment records do document him 
as having been diagnosed with PTSD.  In addition, a December 
2000 psychiatric assessment from a private physician 
specifically related the veteran's current PTSD to his 
experience involving a vehicle striking a mine.  Moreover, a 
June 2004 letter from a private physician whose letterhead 
indicates that she specializes in "family medicine" 
reflected that she reviewed the veteran's service medical 
records and rendered the opinion that his sleep disorder or 
insomnia, noted in service in 1994, three years after he 
returned from the Gulf War, was a manifestation of PTSD.  As 
such, the medical evidence of record shows that the veteran's 
current PTSD is related to his in-service stressors and that 
symptoms of PTSD manifested while he was still on active 
duty.

To the extent that there is any reasonable doubt as to 
whether the veteran currently has PTSD that is related to in-
service stressors, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran's current PTSD was incurred in 
service.  Accordingly, the Board concludes that service 
connection for PTSD is warranted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
service connection for PTSD is granted.




REMAND

Reasons for Remand:  To obtain a medical opinion and to 
provide a corrective notice letter.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for chronic fatigue. The veteran's service 
medical records show that he had complained of sleep problems 
on several occasions.  In addition, recent treatment records 
document him as having been seen for a sleep disorder.  
However, the evidence of record does not include a medical 
opinion based on a complete review of the medical evidence 
addressing whether the veteran currently has chronic fatigue 
that is related to his military service.  Although a private 
physician in June 2004 rendered the opinion that the sleep 
disorder in service was a manifestation of PTSD and the Board 
has accepted that opinion as part of the evidence that was 
considered in granting the benefit of the doubt as to the 
veteran's claim for service connection for PTSD, these claims 
were developed and adjudicated as separate issues, and 
therefore, the Board concludes that a VA examination and 
medical opinion are necessary for the purpose of determining 
the nature and etiology of any chronic fatigue that may be 
present.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date.  As those questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective 
date.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any chronic fatigue that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed. The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records and private 
medical records, and to identify all 
current sleep disorders.  For each 
disorder identified, the examiner should 
whether it is at least as likely as not 
that the current disorder is causally or 
etiologically related to the veteran's 
symptomatology in service or is otherwise 
related to service.  He should also state 
whether the current disorder is a 
manifestation of the veteran's service-
connected PTSD as opposed to being a 
separate disorder or the result of some 
other cause.  If the veteran's chronic 
disorder is not attributable to a known 
clinical diagnosis and is not a 
manifestation of his PTSD, the examiner 
should opine whether it is at least as 
likely as not that such symptoms are due 
to an undiagnosed illness resulting from 
service in Southwest Asia during the Gulf 
War.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


